DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrasse et al. (USPN 2012/0155501).

With regard to claims 1-7,
Ferrasse et al. disclose a light source (see paragraph 10) wherein the anode consists only of a single anode bulk material and the cathode consists only of a single cathode bulk material (see paragraph 10), and the anode bulk material comprises a metal alloy comprising 10% to 40% zinc by weight. While Ferrasse et al. do not specifically disclose the claimed ranges of zinc proportion of the composition, it has been held that where there is overlap between the claimed range of values and that of the prior art, it is well within the ability of those of ordinary skill in the art to determine optimum or workable ranges of values through routine experimentation. Additionally, while Ferrasse et al. do not disclose the details of the discharge chamber of the laser source, the source having a housing; and an anode and a cathode in the housing, the anode and the cathode being separated from each other to form a discharge region between the anode and the cathode, the discharge region being configured to receive a gain medium comprising at least one noble gas and a halogen gas, was a configuration well known to and widely used by those of ordinary skill in the art at the time of the invention as a laser pump source and would have been obvious to the same to incorporate into the laser of Ferrasse et al. in order to utilize a customary configuration.
With regard to claim 8,
Ferrasse et al. disclose the discharge chamber of claim 1, wherein the metal alloy further comprises copper (see paragraph 14).
With regard to claims 9, 10,
Ferrasse et al. disclose the discharge chamber of claim 1. While Ferrasse et al. do not explicitly disclose the details of the source, fluorine as the halogen and argon, krypton, neon, and/or xenon as the noble gas of a discharge lamp were well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the laser system of Ferrasse et al. in order to provide a traditional source.
With regard to claims 11, 12,
Ferrasse et al. disclose a laser system (paragraph 10) anode consisting only of a single anode bulk material and cathode consisting only of a single cathode bulk material, wherein the anode bulk material comprises a metal alloy comprising 10-40% zinc by weight. (see paragraph 14). While Ferrasse et al. do not specifically disclose the claimed ranges of zinc proportion of the composition, it has been held that where there is overlap between the claimed range of values and that of the prior art, it is well within the ability of those of ordinary skill in the art to determine optimum or workable ranges of values through routine experimentation. Additionally, while Ferrasse do not explicitly disclose the details of the laser system, a master oscillator comprising a master oscillator anode and a master oscillator cathode, the master oscillator anode and the master oscillator cathode being separated from each other to form a master oscillator discharge region, the master oscillator discharge region configured to receive a gain medium comprising a noble gas and a halogen gas,  and a power amplifier on a beam path, power amplifier comprises: a power amplifier anode; and a power amplifier cathode separated from the power amplifier anode to form a power amplifier discharge region, the power amplifier discharge region configured to receive a gain medium comprising a noble gas and a halogen gas,  wherein, in operational use, the master oscillator produces a seed light beam that propagates on the beam path and is amplified by the power amplifier was a standard laser system configuration well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate as the laser system of Ferrasse et al. in order to utilize a traditional configuration.
With regard to claims 13-15,
Ferrasse et al. disclose an anode for a deep ultraviolet (DUV) light source (paragraph 10), the anode comprising: a substrate consisting solely of a single bulk material comprising a metal alloy comprising 10-40% zinc by weight; and a surface on one side of the substrate. While Ferrasse et al. do not specifically disclose the claimed ranges of zinc proportion of the composition, it has been held that where there is overlap between the claimed range of values and that of the prior art, it is well within the ability of those of ordinary skill in the art to determine optimum or workable ranges of values through routine experimentation. Additionally, while Ferrasse et al. do not disclose the claimed performance properties of the anode, it has been held that, when a claimed composition is disclosed by the prior art, properties thereof are presumed to be inherent.

With regard to claim 16,
Ferrasse et al. disclose the anode of claim 13, wherein the metal alloy comprises 10-40% zinc by weight. While Ferrasse et al. do not specifically disclose the claimed ranges of zinc proportion of the composition, it has been held that where there is overlap between the claimed range of values and that of the prior art, it is well within the ability of those of ordinary skill in the art to determine optimum or workable ranges of values through routine experimentation.
With regard to claim 17,
Ferrasse et al. disclose the anode of claim 13, wherein the substrate and the surface form a single, bulk structure of the metal alloy (see paragraph 14).
With regard to claim 18,
Ferrasse et al. disclose the anode of claim 16, wherein the metal alloy comprises a second metal component, the second metal component comprising copper (See paragraph 14).
With regard to claim 19,
Ferrasse et al. disclose the anode of claim 16, wherein the metal alloy further comprises nickel (see paragraph) .
With regard to claim 20,
Ferrasse et al. disclose an anode configured for use in an excimer laser source (paragraph 10), the anode consisting only of a single anode bulk material comprising a metal alloy comprising 10-40% zinc by weight (see paragraph 14). While Ferrasse et al. do not specifically disclose the claimed ranges of zinc proportion of the composition, it has been held that where there is overlap between the claimed range of values and that of the prior art, it is well within the ability of those of ordinary skill in the art to determine optimum or workable ranges of values through routine experimentation.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2018/0320250, WO02/37629.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879